F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            OCT 24 2001
                                 TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                  Clerk

 LEE B. JOHNSON,

          Plaintiff-Appellant,
                                                          No. 01-1078
 v.
                                                      (D.C. No. 00-Z-2434)
                                                            (D. Colo.)
 MARK N. TSCHETTER,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before EBEL, KELLY and LUCERO, Circuit Judges.


      Plaintiff-Appellant Lee B. Johnson challenges the district court’s dismissal

of his case for failing to comply with Federal Rule of Civil Procedure 8. Mr.

Johnson’s arguments on appeal are difficult to discern, and we can find no basis

on which to question the propriety of the district court’s ruling. For the reasons

set forth in the district court’s dismissal order dated February 5, 2001, it is



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
obvious that Mr. Johnson’s complaint – in its original and amended forms – failed

to comply with the minimum standards acceptable under our system of notice

pleading. We also find no basis for Mr. Johnson’s motion for sanctions.

      Accordingly, Mr. Johnson’s motion to appeal in forma pauperis is

DENIED, and this appeal is DISMISSED as frivolous. The filing fee must be

paid in full within ten days of the date of this Order and Judgment.



                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




                                        -2-